DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Information Disclosure Statement
	The information disclosure statement submitted on 03/10/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenbroek et al. (US 20160126619 A1) in view of Shi et al. (US 20170346178 A1).
Consider claim 1, Tenbroek discloses a wireless communication device (read as the smartphone (wireless communication unit 400) with its housing, display and printed circuit board, figure 4, par [0041]-[0043]), comprising: 
a radiating element (read as the antenna 402/502 with radiating element 508, figures 4 and 5, par [0057]); 
a feed coupled to the radiating element (read as the wireless communication unit 400 for transmitting/receiving signals using the feed point 432 and transmission line 516 that coupled to 
an aperture tuner, comprising: a plurality of coarse-adjustment elements (read as aperture tuner 426 coupled to radiating element 508 using connection point 518, and for performing aperture tuning operation with the plurality of tunable capacitors for coarse tuning, figures 4-6 par [0058]-[0059] and [0066]-[0071]): 
an output pin, wherein the output pin is coupled to the radiating element (read as output terminal of aperture tuner 426 coupled to the radiating element 508, figures 4 and 5, par [0043]-[0049] and [0059]: note: “pin” is not clearly defined in the claim, any terminals, input/output points and endings of circuits would be reasonably read as “pin”); 
a plurality of coarse-adjustment pins, wherein each of the plurality of coarse-adjustment pins is coupled to a respective coarse-adjustment element of the plurality of coarse-adjustment elements (read as, for example, the plurality of tunable capacitors for coarse tuning and both terminal ends of each of the tunable capacitors, figures 5 and 6, par [0066]-[0071])
a fine-adjustment circuit coupled to the output pin (read as the aperture tuning operation based on tunable capacitors (coarse running) and impedance matching tuning (fine tuning), figures 5 and 6, par [0066]-[0071])
However, Tenbroek discloses the claimed invention above but does not specifically disclose a plurality of switches, wherein each of the plurality of switches is coupled between a respective coarse-adjustment pin of the plurality of coarse-adjustment pins and the output pin.
Nonetheless, in related art, Shi discloses aperture tunable antenna system, comprising antenna aperture tuning circuit that performs coarse and fine tunings; and a plurality of RF switches 322 that can be coupled between a radiating element of the antenna and a circuit 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shi into the teachings of Tenbroek to design the coarse tuning elements according to Shi to allow the system to be able to operate under different RAT, band, frequency and use case (par [0039] of Shi).	However, Tenbroek, as modified by Shi, discloses the claimed invention above but does not specifically disclose an integrated circuit chip comprising the plurality of switches and the fine-adjustment circuit and the tunable capacitors.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of switches and the fine-adjustment circuit on an integrated circuit chip, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Consider claim 2, as applied to claim 1 above, Tenbroek, as modified by Shi, discloses a controller communicatively coupled to the integrated circuit, the controller configured to cause the aperture tuner to alter a radiating characteristic of the radiating element (read as RF 
Consider claim 3, as applied to claim 2 above, Tenbroek, as modified by Shi, discloses wherein the controller is configured to alter the radiation characteristic of the radiating element by selectively causing one or more of the plurality of switches to couple one or more of the plurality of coarse-adjustment elements to the radiating element via the output pin, and by adjusting a value of the fine-adjustment circuit (read as RF measurement module or circuit 428 may then, based on the one or more parameter(s), instigate aperture tuning by providing an aperture tuning control signal 534 to aperture tuner 426, figure 5, par [0060] of Tenbroek, one or more of an inductor, and capacitor for performing coarse state tuning based on the controlling of the controller 406 (i.e. look up table), figures 4 and 5, par [0019]-[0022] and [0037]-[0039] of Shi).
Consider claim 4, as applied to claim 2 above, Tenbroek, as modified by Shi, discloses the claimed invention above but does not specifically disclose wherein the integrated-circuit chip includes the controller.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of switches and the fine-adjustment circuit on an integrated circuit chip, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
claim 5, as applied to claim 1 above, Tenbroek, as modified by Shi, discloses front-end circuitry, wherein the feed connects the front-end circuitry to the radiating element and is configured to provide signals to the radiating element (read as, at least front end circuitry 406 and impedance matching circuit 430, the feed point 432 connects the front end circuitry 406 to the radiating element 402, 502, figures 4 and 5, par [0042]-[0045]).
Consider claim 6, as applied to claim 5 above, Tenbroek, as modified by Shi, discloses wherein the front-end circuitry comprises an impedance matching circuit, and wherein the feed is coupled to the impedance matching circuit (read as, at least front end circuitry 406 and impedance matching circuit 430, the feed point 432 connects the front end circuitry 406 to the radiating element 402, 502, figures 4 and 5, par [0042]-[0045]).
Consider claim 7, as applied to claim 5 above, Tenbroek, as modified by Shi, discloses wherein the front-end circuitry and the aperture tuner are coupled to the radiating element at different, spaced apart locations (read as shown in figure 5, each of matching circuit 430 and aperture 426 connects to radiating element 508 at different, spaced apart locations, figure 5, par [0057]-[0058]).
Consider claim 8, as applied to claim 1 above, Tenbroek, as modified by Shi, discloses wherein the fine-adjustment circuit comprises a variable capacitor (read as fine-tuning would be realized using tunable capacitors, par [0038] of Shi).
Consider claim 9, as applied to claim 8 above, Tenbroek, as modified by Shi, discloses wherein the fine-adjustment circuit is coupled to a local ground on the integrated-circuit chip (read as the ground, par [0031] of Shi).
claim 10, as applied to claim 8 above, Tenbroek, as modified by Shi, discloses wherein the fine-adjustment circuit is selectively coupled to the output pin through a switch (read as fine-tuning would be realized using tunable/switchable capacitors, par [0038] of Shi).
Consider claim 11, as applied to claim 8 above, Tenbroek, as modified by Shi, discloses wherein the fine-adjustment circuit further comprises discharge short in parallel with the variable capacitor (read as fine-tuning would be realized using tunable/switchable capacitors, par [0038] of Shi).
Consider claim 12, as applied to claim 1 above, Tenbroek, as modified by Shi, discloses wherein the plurality of coarse-adjustment elements comprise one or more inductors, or one or more capacitors, or a combination thereof (read as, for example, one or more of an inductor, and capacitor for performing coarse state tuning based on the controlling of the controller 406 (i.e. look up table), figures 4 and 5, par [0019]-[0022] and [0037]-[0039] of Shi).

Consider claim 13, Tenbroek discloses a wireless communication device (read as the smartphone (wireless communication unit 400) with its housing, display and printed circuit board, figure 4, par [0041]-[0043]), comprising: 
an antenna comprising a radiating element (read as the antenna 402/502 with radiating element 508, figures 4 and 5, par [0057]); 
a feed coupled to the radiating element at a first location, the feed configured to provide signals to the radiating element (read as the wireless communication unit 400 for transmitting/receiving signals using the feed point 432 and transmission line 516 that coupled to the radiating element 508 of antenna arrangement 502, figures 4 and 5, par [0043]-[0049] and [0059]); and 

and a fine-tuning element (read as the aperture tuning operation based on tunable capacitors (coarse running) and impedance matching tuning (fine tuning), figures 5 and 6, par [0066]-[0071])
However, Tenbroek discloses the claimed invention above but does not specifically disclose a plurality of switches each configured to selectively couple a respective coarse-adjustment element of the plurality of coarse adjustment elements to the radiating element at the second location.
Nonetheless, in related art, Shi discloses aperture tunable antenna system, comprising antenna aperture tuning circuit that performs coarse and fine tunings; and a plurality of RF switches 322 that can be coupled between a radiating element of the antenna and a circuit component, such as one or more of an inductor, and capacitor for performing coarse state tuning based on the controlling of the controller 406 (i.e. look up table), figures 4 and 5, par [0019]-[0022] and [0037]-[0039]; and the RF switches 322 each coupled to a pin/output terminal of the antenna aperture turning circuit 428, and wherein the pin/output terminal is coupled to the radiating element at the second point, the fine-adjustment circuit coupled to the pin/output terminal of the antenna aperture turning circuit 428, and one or more of the RF switches 322 to couple one or more of the plurality of coarse-adjustment elements to the radiating element via the pin/output terminal of antenna aperture turning circuit 428, figure 4.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of switches and the fine-adjustment circuit on an integrated circuit chip, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Consider claim 14, as applied to claim 13 above, Tenbroek, as modified by Shi, discloses wherein the integrated-circuit chip comprises a first pin and a second pin (read as, for example, a first terminal of the first switch and a second terminal of the second switch, figures 4 and 5, par [0019]-[0022] and [0037]-[0039] of Shi), wherein the first pin is connected to the radiating element at the second location, and wherein a first coarse-adjustment of the plurality of coarse adjustment elements is connected to the second pin (read as the first terminal of the first switch and a second terminal of the second switch the coarse-adjustment (i.e. one or more of an inductor, and capacitor) to the radiating element 508, figures 4-6 par [0058]-[0059] and [0066]-[0071] of Tenbroek, figures 4 and 5, par [0019]-[0022] and [0037]-[0039] of Shi).
Consider claim 15, as applied to claim 14 above, Tenbroek, as modified by Shi, discloses wherein the fine-tuning element is coupled to the first pin (read as fine-tuning would be realized 
Consider claim 16, as applied to claim 14 above, Tenbroek, as modified by Shi, discloses wherein the integrated-circuit chip comprises a third pin, wherein the fine-tuning element is coupled to the third pin, and wherein the third pin is coupled to the second pin (read as fine-tuning would be realized using tunable/switchable capacitors and using switches and their terminal for switching, par [0038] of Shi).
Consider claim 17, as applied to claim 13 above, Tenbroek, as modified by Shi, discloses wherein the plurality of coarse-adjustment elements comprises a band-selecting tuning element, wherein the integrated circuit chip configured to selectively couple the band-selecting tuning element to the radiating element at the second location such that the radiating element will radiate with at least a threshold level of efficiency over a first frequency band while coupled to the band-selecting tuning element and over a second frequency band, separate from the first frequency band, while isolated from the band-selecting tuning element, and wherein the fine-tuning element is configured to adjust a resonant frequency of the radiating element within the first frequency band and the second frequency band (read as, for example, aperture tuner for tuning the plurality of tunable capacitors for coarse tuning to achieve a good antenna efficiency with different frequency bands, figures 5 and 6, par [0064]-[0071]).
Consider claim 18, as applied to claim 13 above, Tenbroek, as modified by Shi, discloses a controller configured to cause a value of the fine-tuning element to change in response to a change in a resonant frequency of the radiating element (read as, for example, adjustments based on resonance frequency shift, par [0068]-[0070]).

claim 19, Tenbroek discloses a wireless device, comprising: a printed circuit board housing (read as the smartphone (wireless communication unit 400) with its housing, display and printed circuit board, figure 4, par [0041]-[0043]); means for radiating electromagnetic energy, the means for radiating comprising a first location and a second location spaced apart; means for providing a signal to the means for radiating at the first location (read as the antenna 402/502 with radiating element 508 having first coupling location for feed point 432 and second coupling location for aperture tuner 426, figures 4 and 5, par [0057]); an selecting means on the printed circuit board and coupled to the means for radiating at the second location; means for tuning disposed on the printed circuited board, the means for tuning being external to selecting means and coupled to the selecting means (read as the second coupling location 518 for aperture tuner 426, which the aperture tuner 426 comprising selecting means for the plurality of tunable capacitors for coarse tuning and fine tuning, figures 4 and 5, par [0057]), wherein the means for selecting the means for tuning, means for adjusting the means for tuning, and means for coupling the means for tuning and the means for adjusting to the second location (read as the second coupling location 518 for aperture tuner 426, which the aperture tuner 426 comprising selecting means for the plurality of tunable capacitors for coarse tuning and fine tuning, figures 4 and 5, par [0057]).
However, Tenbroek discloses the claimed invention above but does not specifically disclose the selecting means as a plurality of switches.
Nonetheless, in related art, Shi discloses aperture tunable antenna system, comprising antenna aperture tuning circuit that performs coarse and fine tunings; and a plurality of RF switches 322 that can be coupled between a radiating element of the antenna and a circuit component, such as one or more of an inductor, and capacitor for performing coarse state tuning 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shi into the teachings of Tenbroek to design the coarse tuning elements according to Shi to allow the system to be able to operate under different RAT, band, frequency and use case (par [0039] of Shi).	However, Tenbroek, as modified by Shi, discloses the claimed invention above but does not specifically disclose an integrated circuit chip comprising the plurality of switches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of switches and the fine-adjustment circuit on an integrated circuit chip, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Consider claim 20, as applied to claim 19 above, Tenbroek, as modified by Shi, discloses means for controlling the means for selecting and the means for adjusting to provide a selected reactance (read as RF measurement module or circuit 428 may then, based on the one or more parameter(s), instigate aperture tuning by providing an aperture tuning control signal 534 to aperture tuner 426, figure 5, par [0060] of Tenbroek, one or more of an inductor, and capacitor .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9, 11, 20, 22, 25 and 28 of U.S. Patent No. 10,855,320. Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims encompass the scopes of the instant claims.
	
Application 12/107,952
Patent 10,855,320
1. A wireless communication device, comprising: a radiating element; a feed coupled to the radiating element; and an aperture tuner, comprising: a plurality of coarse-adjustment elements; an integrated-circuit chip, comprising: an output pin, wherein the output pin is coupled to the radiating element; a plurality of coarse-adjustment pins, wherein each of the plurality of coarse-adjustment pins is coupled to a respective coarse-adjustment element of the plurality of coarse-adjustment elements; a plurality of switches, wherein each of the plurality of switches is coupled between a respective coarse-adjustment pin of the plurality of coarse-adjustment pins and the output pin; and a fine-adjustment circuit coupled to the output pin.
See claim 1.
2. The wireless communication device of claim 1, further comprising a controller communicatively coupled to the integrated circuit, the controller configured to cause the 

3. The wireless communication device of claim 2, wherein the controller is configured to alter the radiation characteristic of the radiating element by selectively causing one or more of the plurality of switches to couple one or more of the plurality of coarse-adjustment elements to the radiating element via the output pin, and by adjusting a value of the fine-adjustment circuit.
See claim 1.
4. The wireless communication device of claim 2, wherein the integrated-circuit chip includes the controller.
See claims 1 and 5
5. The wireless communication device of claim 1, further comprising front-end circuitry, wherein the feed connects the front-end circuitry to the radiating element and is configured to provide signals to the radiating element.
See claim 1 regarding the element that provides the energy to convey.
6. The wireless communication device of claim 5, wherein the front-end circuitry comprises an impedance matching circuit, and wherein the feed is coupled to the impedance matching circuit.
See claim 1 regarding the element that provides the energy to convey.
7. The wireless communication device of claim 5, wherein the front-end circuitry and the aperture tuner are coupled to the radiating element at different, spaced apart locations.
See claim 1.
8. The wireless communication device of claim 1, wherein the fine-adjustment circuit comprises a variable capacitor.
See claim 3.
9. The wireless communication device of claim 8, wherein the fine-adjustment circuit is coupled to a local ground on the integrated-circuit chip.
See claim 5.
10. The wireless communication device of claim 8, wherein the fine-adjustment circuit is selectively coupled to the output pin through a switch.
See claim 9
11. The wireless communication device of claim 8, wherein the fine-adjustment circuit further comprises discharge short in parallel with the variable capacitor.
See claims 1, 25 and 28
12. The wireless communication device of claim 1, wherein the plurality of coarse-

13. A wireless communication device, comprising: an antenna comprising a radiating element; a feed coupled to the radiating element at a first location, the feed configured to provide signals to the radiating element; and an antenna tuner coupled to the radiating element at a second location, displaced from the first location, the antenna tuner comprising: an integrated-circuit chip; and a plurality of coarse-adjustment elements disposed external to the integrated-circuit chip, wherein the integrated-circuit chip comprises a plurality of switches each configured to selectively couple a respective coarse-adjustment element of the plurality of coarse adjustment elements to the radiating element at the second location, and a fine-tuning element.
See claims 1 and 11.
14. The wireless communication device of claim 13, wherein the integrated-circuit chip comprises a first pin and a second pin, wherein the first pin is connected to the radiating element at the second location, and wherein a first coarse-adjustment of the plurality of coarse adjustment elements is connected to the second pin.
See claims 1 and 11.
15. The wireless communication device of claim 14, wherein the fine-tuning element is coupled to the first pin.
See claims 1 and 11.
16. The wireless communication device of claim 14, wherein the integrated-circuit chip comprises a third pin, wherein the fine-tuning element is coupled to the third pin, and wherein the third pin is coupled to the second pin.
See claims 1 and 11.
17. The wireless communication device of claim 13, wherein the plurality of coarse-adjustment elements comprises a band-selecting tuning element, wherein the integrated circuit chip configured to selectively couple the band-selecting tuning element to the radiating element at the second location such that the radiating element will 

18. The wireless communication device of claim 13, further comprising a controller configured to cause a value of the fine-tuning element to change in response to a change in a resonant frequency of the radiating element.
See claim 20
19. A wireless device, comprising: a printed circuit board; means for radiating electromagnetic energy, the means for radiating comprising a first location and a second location spaced apart; means for providing a signal to the means for radiating at the first location; an integrated circuit disposed on the printed circuit board and coupled to the means for radiating at the second location; means for tuning disposed on the printed circuited board, the means for tuning being external to the integrated circuit and coupled to the integrated circuit, wherein the integrated circuit comprises means for selecting the means for tuning, means for adjusting the means for tuning, and means for coupling the means for tuning and the means for adjusting to the second location.
See claims 1 and 22.
20. The wireless communication device of claim 19, further comprising means for controlling the means for selecting and the means for adjusting to provide a selected reactance.
See claim 2.






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645